Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been filed as a Track One Application.

This Office Action is in response to the reply filed September 2, 2021.

As noted previously

 Applicant's election with traverse of Claim 1B, and Notch Claims 13-17 in the reply filed on June 16, 2021 is acknowledged.  The traversal is on the ground(s) that it would not pose an undue examination burden to search alternate embodiments of the invention. This is not found persuasive because Claim 1 alone is drawn to 3 distinct signaling systems and therefore an undue examination burden is produced at Claim 1.  Dependent claims offer alternate embodiments to these 3 signaling systems. Therefore, the search burden is undue.
Note that other claim species elections remain of record but these claims are withdrawn from further consideration – see below.
The requirement is still deemed proper and is therefore made FINAL.


	
	Claims 1-8 and 11-31 are currently pending. The Examiner has withdrawn Claims 2, 4-6, 
	Claims 2, 4-6, 28, and 29 because these claims are drawn to the non-elected CAR stimulator domain;
	Claims 2, 4-6 because these claims include the signaling system of non-elected Claim 1C;

Claims 15-17 because these claims are drawn to non-elected inventions.

Claims 1, amended Claim 3, 7, 8, 11&12&20 (due to amendment of Claim 1), 13, 14, 18, 19, 21-27,30, and 31 are currently under examination. NOTE that only Notch and Small Molecule Acceptor Peptide have been examined, as elected. Thus, any claim limitation regarding small molecule has not been searched or addressed and should be deleted in response to this Office Action.


Withdrawal of Objections and Rejections:

The objection to the disclosure is withdrawn.
The rejection of Claims 1, 7, 8, 13-14, 18, 19, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
 The rejection of Claims 1, 7, 8, 13-14, 18, 19, and 21-25 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative, is withdrawn.
The rejection of Claim(s)s 1, 7, 13, 14, 18, 24, and 25 under 35 U.S.C. 102a1 as being anticipated by Taqvi et al. (2006; Biomaterial-based botch signaling for the differentiation of hematopoietic stem cells into T cells. Journal of Biomedical Materials Research Part A DOI 10.100022/jma.a, pages 689-697) is withdrawn.
The rejection of Claim(s) 1 and 7 under 35 U.S.C. 102a1 as being anticipated by Narui et al. (2013; Membrane tethered delta activates notch and reveals a role for spatio-mechanical regulation of the signaling pathway. Biophysical Journal. 105: 2655-2665, plus Supporting Methods pages 1-17) is withdrawn. 
The rejection of Claim(s) 1, 8, 13, 14, 19, 24, and 25 under 35 U.S.C. 102a1 as being anticipated by Stanley et al. (2009; Regulation of notch signaling during T- and B-cell development by O-fucose glycans. Immunol. Rev. 230(1): 201-215, abstract only) is withdrawn.
The rejection of Claim(s) 1, 8, 13, 14, 18, 19, 21, 23, 24, and 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kriegsmann et al. (2018; Cell-based immunotherapy approaches for multiple myeloma. British Journal of Cancer. 120:38-44) 



New Rejections:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 7, 8, 26, 30, and 31  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is drawn to cells comprising the system of Claim 1 yet the nucleic acid encodes a “first” (not mentioned in Claim 1) small molecule controlled signaling polypeptide comprising at least a first signaling domain without the small molecule acceptor peptide which is designated in Claim 1.
Claim 26 states that the polypeptide further comprises a second signaling domain, yet Claim 1 does not provide the polypeptide with any signaling domain.
Claim 30 refers to a “first” small molecule controlled signaling polypeptide which is not specified in Claim 1.   

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 3 and 22 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The specification does not teach that the small molecule controlled signaling polypeptide:
Small Molecule Acceptor peptide – Signaling Domain
Further comprising a extracellular signaling domain that binds to a target and a transmembrane domain, that is:
Small Molecule Acceptor peptide – Signaling Domain- TM – EC Signaling domain.
Therefore, the amended Claim 3 and 22 introduce new matter into the disclosure.
Claim 26 states that the polypeptide further comprises a second signaling domain. Yet, the specification does not teach that the polypeptide comprises a signaling domain.


A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 12, 13, 14, 20, 24, 25, 27, 19, 7, 30, 31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McMahan et al. (2018; Post-translational control of synthetic Notch receptors and ligands. Biophysical Journal. 114((3): Supple. 1 page 179a).
McMahan et al. teach synthetic notch receptors SynNotch using a chimera containing a biotin accepting peptide and a signaling domain, and a cell bearing a biotin binding protein such as streptavidin or anti-biotin antibodies (Claim 12). Therefore, McMahan et al. teach a synthetic signaling system comprising a small molecule controlled polypeptide  fusion protein comprising small molecule acceptor peptide and a signaling domain and a polypeptide comprising a domain specific to the small molecule (Claim 1) and biotin (Claim 11, 27) wherein the signaling domain is a Notch receptor signaling domain (Claim 13, 14, 24, 25). The SynNotch was expressed in cells (as was the polypeptide comprising a domain having specific to the small molecule; Claim 19, 7, 30), wherein the small molecule is biotin and the cell comprised nucleic acid encoding E. coli derived biotin ligase (Claim 20, 31).

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656